Citation Nr: 9906200	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher rate of special monthly compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Upon rating determination in February 1997, an 80 percent 
rating for service-connected sarcoma of the right fibula with 
upper third right thigh amputation was reclassified as 
sarcoma of the right fibula with upper third right thigh 
amputation with arthritis of the left knee (service-
connected) with loss of use of the left lower extremity 
(nonservice-connected) and a 100 percent rating was assigned.  
Entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) (West 1991) and 38 C.F.R. § 3.350(a) (1998) on 
account of anatomical loss of one foot was granted.  

Entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(v) at the rate 
intermediate between subsection (m) and (n) on account of the 
loss of use of one leg at a level or with complication 
preventing natural knee action with prosthesis in place with 
the anatomical loss of the other leg so near the hip as to 
prevent the use of a prosthetic appliance was also granted.  
As a result of these actions, the issue currently on appeal, 
formerly classified as "[e]ntitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or on account of being housebound" has 
been recharacterized as reported on the title page of this 
decision.  

Additionally, service connection is in effect for residuals 
of intratrochanteric fracture of the right hip with 
degenerative changes and pain on motion, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
arthritis of the left hip with limitation of abduction, rated 
as 10 percent disabling; and bursitis of the right shoulder, 
rated as noncompensable.  A combined schedular rating of 100 
percent is in effect.  

In August 1996, claims for service connection for 
radiculopathies secondary to cervical disc disease and 
polymyositis as secondary to service-connected sarcoma of the 
right fibula were denied as not well grounded.  


FINDING OF FACT

The veteran is not shown to suffer from helplessness 
requiring aid and attendance due to disabilities separate and 
distinct from his sarcoma of the right fibula with upper 
third right thigh amputation and arthritis of the left knee 
with loss of use of the left lower extremity.  


CONCLUSION OF LAW

The requirements for a higher rate of special monthly 
compensation have not been met.  38 U.S.C.A. 
§§ 1114(l)(m)(n)(o)(p)(r), 5107 (West 1991);  38 C.F.R. 
§§  3.350(d), (e)(3)(4), (f)(v), (f)(3), 3.352 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection has been established for sarcoma, right 
fibula with upper third right thigh amputation with arthritis 
of the left knee and loss of use of the left lower extremity, 
rated as 100 percent disabling; residuals of 
intratrochanteric fracture, right hip with degenerative 
changes and pain on motion, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; arthritis of the 
left hip with limitation of motion, rated as 10 percent 
disabling; bursitis of the right shoulder, rated as 
noncompensable.  The combined schedular rating is 100 
percent.  



Entitlement has been established to special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of anatomical loss of one foot.  
Entitlement has been established to special monthly 
compensation under 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(v) at the rate intermediate between subsection (m) 
and subsection (n) on account of the loss of use of one leg 
at a level or with complications preventing natural knee 
action with prosthesis in place with the anatomical loss of 
the other leg so near the hip as to prevent the use of a 
prosthetic appliance.  

Transcripts of personal hearings of record in 1993 and 1995 
essentially pertain to complaints associated with the left 
lower extremity and the need for aid and attendance.  In 
1995, the veteran pointed out that he was in a wheelchair 
permanently and had lost all use of his left leg.  While he 
had lost the use of his arms in the past, cervical spine 
surgery had helped and he was now able to feed himself and 
could raise his hands up to his head (but no further without 
considerable pain).  Hearing (hrg.) transcript (tr.) at 4.  

The evidence of record includes VA medical records from the 
1990s.  Most recently, the veteran underwent VA orthopedic 
and neurological evaluations in 1996 and 1997.  A review of 
these records essentially reflects complaints associated with 
his left lower extremity resulting in the recent grants.  
With respect to the left hip, it was noted upon VA orthopedic 
evaluation in January 1997 that left hip muscle strength, 
abduction, adduction, and flexion/extension were essentially 
normal tested by resistance on active motion against the 
examiner's hand.  

In February 1997, VA neurological examination revealed hip 
flexors and extensors of 5 on the right and 4 for left hip 
flexor and 5- for left hip extensor.  It was noted that the 
veteran had some balance stability with the presence of his 
left leg.  He had some extension of the left hip, therefore 
his left leg was at a higher level of function than if he had 
had an above-the-knee amputation.  

Earlier dated VA records from 1992 and 1993 reflect that the 
veteran was seen for upper extremity problems.  More recent 
records reflect that he ultimately underwent surgery for 
cervical stenosis and had immediate response in his upper 
extremities.  Currently, upon VA neurological evaluation in 
February 1997 he had full elevation of his right shoulder.  

Additional clinical findings regarding the veteran's service-
connected hypertension or  right hip fracture were not 
recorded.  

Criteria

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(n) is payable for anatomical loss or loss of use of 
both arms at a level, or with complications, preventing 
natural elbow action with a prosthesis in place; anatomical 
loss of both legs so near the hip as to prevent use of a 
prosthetic appliance; anatomical loss of one arm so near the 
shoulder as to prevent use of a prosthetic appliance with 
anatomical loss of one leg so near the hip as to prevent use 
of a prosthetic appliance; or anatomical loss of both eyes or 
blindness without light perception in both eyes.  Amputation 
is a prerequisite except for loss of use of both arms and 
blindness with light perception in both eyes.  If a 
prosthesis cannot be worn at the present level of amputation 
but could be applied if there were a reamputation at a higher 
level, the requirements of this paragraph are not met; 
instead, consideration will be given to loss of natural elbow 
or knee action.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(d).  

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions, additional single permanent disability or 
combinations of permanent disabilities independently ratable 
at 50 percent apart from any consideration of individual 
unemployability will afford entitlement to the next higher 
statutory rate under 38 U.S.C.A. § 1114, or if already 
entitled to an intermediate rate to the next higher 
intermediate rate, but in no event higher than the rate for 
(o).  




In the application of this subparagraph, the single permanent 
disability independently ratable at 50 percent must be 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions.  38 C.F.R. § 1114(p); 38 C.F.R. 
§ 3.350(f)(3).  

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who has suffered 
loss or loss of use of two extremities is being considered 
for the maximum rate on account of helplessness, requiring 
regular aid and attendance, the latter must be based on need 
resulting from pathology other than that of the extremities.  
If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, increase is 
not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitlement to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities such as anatomical loss or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis will not 
preclude maximum entitlement.  Maximum rate, as a result of 
including helplessness as one of the entitling multiple 
disabilities, is intended to cover, in addition to obvious 
losses and blindness, conditions such as the loss of use of 
two extremities with absolute deafness and nearly total 
blindness or with severe multiple injuries producing total 
disability outside the useless extremities, these conditions 
being construed as loss of use of two extremities and 
helplessness.  38 U.S.C.A. § 1114(o); 38 C.F.R. 
§ 3.350(e)(3)(4).  



The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for anatomical loss of use of both feet, 
one hand and one foot, blindness in both eyes with visual 
acuity of 5/200 or less or being permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance or permanently 
bedridden are contained in § 3.352(a).  Where possible, 
determinations should be on the basis of permanently 
bedridden rather than for need for aid and attendance (except 
where 38 U.S.C.A. § 1114(r) is involved) to avoid reduction 
during hospitalization where aid and attendance is provided 
in kind.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(o) is payable for any of the following conditions: 
Anatomical loss of both arms so near the shoulder as to 
prevent use of a prosthetic appliance; conditions entitling 
to two or more of the rates (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n); 
bilateral deafness rated at 60 percent or more disabling (and 
the hearing impairment in either one or both ears is service-
connected) in combination with service-connected blindness 
with bilateral visual acuity 5/200 or less; service-connected 
total deafness in one ear or bilateral deafness rated at 40 
percent or more disabling (and the hearing impairment in 
either one or both ears is service-connected) in combination 
with service-connected blindness of both eyes having only 
light perception or less.

Paraplegia, paralysis of lower extremities together with loss 
of anal and bladder sphincter control will entitle to the 
maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness. The 
requirement of loss of anal and bladder sphincter control is 
met even though incontinence has been overcome under a strict 
regimen of rehabilitation of bowel and bladder training and 
other auxiliary measures.  Determinations must be based upon 
separate and distinct disabilities.  This requires, for 
example, that where a veteran who had suffered the loss or 
loss of use of two extremities is being considered for the 
maximum rate on account of helplessness requiring regular aid 
and attendance, the latter must be based on need resulting 
from pathology other than that of the extremities.  



If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, increase is 
not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as anatomical loss, or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis, will not 
preclude maximum entitlement.

The maximum rate, as a result of including helplessness as 
one of the entitling multiple disabilities, in intended to 
cover, in addition to obvious losses and blindness, 
conditions such as the loss of two extremities with absolute 
deafness and nearly total blindness or with sever multiple 
injuries producing total disability outside the useless 
extremities, these conditions being construed as loss of use 
of two extremities and helplessness.  An intermediate rate 
authorized by this paragraph shall be established at the 
arithmetic mean, rounded to the nearest dollar, between the 
two rates concerned.  38 U.S.C.A. § 1114(p).

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) though (n) and the intermediate or next higher rate 
provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher statutory rate under 
38 U.S.C.A. § 1114, but not above the (o) rate.  In the 
application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above.

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of § 352.  The regular or higher 
level aid and attendance allowance is payable whether or not 
the need for regular aid and attendance or a higher level of 
care was a partial basis for entitlement to the maximum rate 
under 38 U.S.C.A. § 1114(o) or (p), or was based on an 
independent factual determination.  The amount of the 
additional allowance payable to a veteran in need of regular 
aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1).  
The amount of the additional allowance payable to a veteran 
in need of a higher level of care is specified in 38 U.S.C.A. 
§ 1114(r)(2).  The higher level aid and attendance allowance 
authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of 
the regular aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(1).

Determination as to need for aid and attendance must be based 
on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to such 
conditions as:  Inability of claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which be reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(2).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a higher rate of special monthly 
compensation based upon the need for the aid and attendance 
of another individual is well grounded.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990), Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is satisfied that all relevant 
facts have been properly developed and that no further duty 
to assist exists with respect to the claim for a higher rate 
of special monthly compensation.

In effect, it has been contended that the veteran is entitled 
to an increased rate of special monthly compensation on 
account of helplessness which requires constant aid and 
attendance.  The Board's review of the most recently dated VA 
medical records discloses that the above contention has not 
been substantiated.  

The application of the pertinent governing criteria does not 
permit the assignment of a higher rate of special monthly 
compensation on the basis of his service-connected disorders 
other than those for which the veteran is already in receipt 
of special monthly compensation at an intermediate rate 
between 38 U.S.C.A. § 1114, subsection (m) and (n).  


Specifically, it is noted that the disabilities used to 
determine the entitlement to greater special monthly 
compensation in the February 1997 rating action (sarcoma of 
the right fibula with upper third right thigh amputation with 
left knee arthritis and loss of use of the left lower 
extremity) cannot then be used to consider an even higher 
level of special monthly compensation for aid and attendance.  

In order to warrant a higher level of special monthly 
compensation, it would be necessary for the veteran to have 
other service-connected disabilities, independent from the 
loss of the right lower extremity and the loss of use of the 
left lower extremity, to establish a factual need for aid and 
attendance.  And, as indicated above, clinical findings 
associated with the veteran's additional service-connected 
disabilities, to include hip disorders, hypertension, and a 
right shoulder disorder are minimal at best.  

The veteran is able to feed himself using his upper 
extremities and has normal muscle strength, adduction, 
abduction, and flexion/extension of the left hip.  
Significant clinical findings regarding the right hip and 
hypertension were not indicated in recent years.  Thus, it is 
not shown that the service-connected disorders, other than 
those resulting in the special monthly compensation grants 
reported above, render the veteran bedridden to the extent 
that he needs aid and attendance.  

Given the evidence, additional special monthly compensation 
based upon the need for aid and attendance is not payable 
unless the veteran meets the criteria for § 1114(o) as 
specified under § 1114(r).  He does not appear to meet any of 
the criteria for the (o) level of special monthly 
compensation which is a prerequisite for payment of a higher 
rate of special monthly compensation by reason of being in 
need of regular aid and attendance.  While it has been argued 
that in the alternative the veteran may qualify for special 
monthly compensation at the housebound rate, the Board notes 
that the housebound rate is lower than the current rate the 
veteran is paid and would therefore, be of no benefit to him.

The veteran's overall physical impairment related to service-
connected disabilities does not render him eligible for a 
higher rate of special monthly compensation under any of the 
provisions of the cited legal authority.  The veteran is free 
to reopen his claim at a future date with presentation of new 
evidence which may serve to provide an adequate evidential 
basis upon which to predicate the assignment of a higher rate 
of special monthly compensation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to a higher level of special monthly 
compensation.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to a higher rate of special monthly compensation 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

